Title: To Thomas Jefferson from Albert Gallatin, 9 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
                     
            9th July 1803
          
          As mr Nicholas has, through his Uncle, applied for the office, and it is uncertain whether Mr Garrard would take it, I think he should be preferred. The only objection which presents itself is that to several applications the general answer has been given that lawyers only should be appointed. Amongst others a gentleman from Carolina recommended by Hampton & who came here on purpose.   But the office of Register for Mobile should be filled immediately: it is really more pressing than that of Commissr. Would either Mr Garrard or Mr Nicholas take it?
          I was preparing, when I received your’s, an official letter to Mr Clarke on the subject of Louisiana, but confined of course to the objects immediately connected with this department, to witt the present revenue, & particularly that drawn from duties on imports & exports—and amount of exports principally those articles which pay duty on their importation into the U. States vizt. cotton, indigo, & particularly Sugar. As the revenue we draw from this last article is not less than nine hundred thousand dollars a year, it is important to ascertain the quantity which is now annually exported from New Orleans, in order either to find means of supplying the deficiency of revenue if that article shall be imported from thence duty free, or to devise some method by which the duty may still be collected. My present idea was that until an amendment to the Constitution had been adopted, all the duties on imports now payable in the United States should be likewise paid on importations to New Orleans—all the duties on imports now payable at New Orleans by Spanish laws should cease—and all articles of the growth of Louisiana which when imported into the U. States now pay duty, should continue to pay the same or at least such rate as would on the whole not affect the revenue. But facts are wanted, & I will try by next Monday to have such additional or explanatory queries prepared as will answer my object & give them to be added to those you had prepared.
          The amendment to the Constitution is intended, I presume, for deliberation & reflection, but not for immediate decision—
          With respectful attachment Your obedt. Servt.
          
            Albert Gallatin
          
        